Exceptions overruled. The defendants were convicted in the Superior Court of unarmed robbery after a trial before a judge and a jury. They moved for a new trial on the ground of newly discovered evidence. After a hearing at which evidence was introduced, the motion was denied. There were no requests for rulings. The defendants excepted to the denial of the motion. Such denial was within the discretion of the judge. No abuse of discretion on other error of law is shown. Commonwealth v. Dascalakis, 246 Mass. 12, 32-33. Commonwealth v. Devereaux, 257 Mass. 391, 394-395. Commonwealth v. Cero, 264 Mass. 264, 272. Commonwealth v. Chin Kee, 283 Mass. 248, 256-257. Commonwealth v. Gwizdoski, 284 Mass. 578, 581.